United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   May 25, 2005

                                                         Charles R. Fulbruge III
                                                                 Clerk
                             No. 03-40993
                           Summary Calendar



UNITED STATES OF AMERICA

                     Plaintiff - Appellee

     v.

SHANE DONNTA JONES, also known as Picc

                     Defendant - Appellant

                       --------------------
          Appeal from the United States District Court
                for the Eastern District of Texas
                      USDC No. 4:02-CR-88-1
                       --------------------

Before KING, Chief Judge, and JOLLY and CLEMENT, Circuit Judges.

PER CURIAM:*

     Shane Donnta Jones was convicted pursuant to a guilty plea

of conspiring to manufacture, distribute, or possess with the

intent to manufacture, distribute, or dispense 50 grams or more

of a mixture or substance containing cocaine base and/or 1000

kilograms or more of marijuana and aiding and abetting the same.

See 18 U.S.C. § 2, 21 U.S.C. §§ 841, 846.     He now appeals.

     Jones’s guilty plea was knowingly and voluntarily entered in

compliance with FED. R. CRIM. P. 11.   Jones has not shown that the


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                             No. 03-40993
                                  -2-

district court erred in imposing his sentence.    The district

court imposed Jones’s sentence in compliance with the

requirements of FED. R. CRIM. P. 32, did not err in calculating

the quantity of drugs attributable to Jones for sentencing

purposes, and did not err by enhancing Jones’s offense level

under U.S.S.G. § 2D1.1(b)(1) because Jones possessed a dangerous

weapon during his offense.     See United States v. Posada-Rios, 158
F.3d 832, 877-79 (5th Cir. 1998); United States v. Rogers, 1 F.3d
341, 343-44 (5th Cir. 1993).    Finally, Jones has not demonstrated

plain error with regard to his argument, raised for the first

time on appeal, that his sentence is unconstitutional in light of

Apprendi v. New Jersey, 530 U.S. 466 (2000); Blakely v.

Washington, 124 S. Ct. 2531 (2004); and United States v. Booker,

125 S. Ct. 738 (2005).   The district court’s error in enhancing

Jones’s sentence under the mandatory sentencing regime in effect

at the time after finding facts not admitted by Jones or proven

beyond reasonable doubt does not rise to the level of plain

error.   Nothing in the record indicates that the district court

would have imposed a lesser sentence under an advisory sentencing

regime rather than a mandatory one.    See United States v.

Infante, ___ F.3d ___, No. 02-50665, 2005 WL 639619, *13 (5th

Cir. Mar. 21, 2005); United States v. Mares, 402 F.3d 511, 520-22

(5th Cir. 2005), petition for cert. filed, No. 04-9517 (U.S. Mar.

31, 2005).

     Jones’s conviction and sentence are AFFIRMED.